Citation Nr: 1030252	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  06-36 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for residuals of a left arm 
injury (a left arm disability).


REPRESENTATION

Appellant represented by:	Daniel M. Tremblay, Attorney At 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active military service from January 1988 to 
February 1991.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In May 2008, the Veteran appeared before the undersigned at the 
RO for a hearing.  A transcript has been associated with the 
claims file.

The Board notes that the Veteran withdrew his claim for service 
connection for a shoulder condition at the May 2008 hearing.  
Furthermore, in a statement received in November 2006, the 
Veteran's representative expressly indicated that a claim of 
service connection for posttraumatic stress disorder (PTSD) was 
not being raised.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

A Board decision dated November 2009 denied claims of service 
connection for cervical and thoracolumbar spine disability, 
arthritis, flat feet and an acquired psychiatric disorder.  The 
issue of entitlement to service connection for residuals of a 
left arm injury (a left arm disability) was REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, for 
further evidentiary development.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

In November 2009, the Board determined that medical examination 
and opinion was necessary to decide the claim of entitlement to 
service connection for residuals of a left arm injury (a left arm 
disability).  The Veteran failed to report for his scheduled VA 
examinations, which provides a basis to adjudicate his claim 
based solely on the evidence of record.  38 C.F.R. § 3.655.  

Notably, a claimant as a duty to cooperate in the development of 
his/her claim by reporting to VA examination when requested, and 
must accept the legal consequences for such failure to report.  
Wood v. Derwinski, 1 Vet. App. 190, 193, (1991); Turk v. Peake, 
21 Vet. App. 565, 567 (2008).  However, information obtained by 
the RO reflects that the Veteran did not have a permanent living 
arrangement and was living in a homeless shelter.  Notably, the 
Veteran is also shown to suffer from psychiatric impairment.  He 
recently contacted the RO requesting a rescheduling of his VA 
examination.

As noted in Wood, VA adjudicators may have to "tailor their 
assistance to the peculiar circumstances" of a claimant's 
circumstances.  Wood, 1 Vet. App. at 193.  On the unique facts of 
this case, the Board is of the opinion that the RO should make 
another attempt to schedule the Veteran for VA examination.  

Notably, the RO did not comply with the Board's remand directives 
to obtain the Veteran's clinical records of treatment for left 
arm disability since May 2008.

Finally, the RO must update the Veteran's power of attorney to 
reflect current representation by Daniel M. Tremblay, Attorney At 
Law.

Accordingly, the case is REMANDED for the following action:

1.  The RO must update the Veteran's power of 
attorney to reflect current representation by Daniel 
M. Tremblay, Attorney At Law.  See VA Form 21-22a 
received May 2010.

2.  Obtain the Veteran's clinical records of 
treatment for left arm disability since May 2008, 
including any records at the Providence, Rhode Island 
VA Medical Center.

3.  Schedule the Veteran for appropriate 
examination(s) to determine whether he currently 
manifests residuals from the in-service left arm 
injury.  The claims folder should be provided to the 
examiner for review.  The examiner is requested to 
carefully review the STRs reflecting evaluation for 
the Veteran's left arm injury in November 1990, and 
to examine the Veteran in the injured area(s).  
Thereafter, the examiner is requested to provide 
opinion as to whether it is at least as likely as not 
(probability of 50 percent or greater) that the 
Veteran manifests chronic residuals from his November 
1990 left arm injury and, if so, to identify all 
current residuals (including any scar, joint or 
muscle disability).

4.  Upon completion of the above, readjudicate the 
claim.  If any benefit sought on appeal remains 
denied, provide the Veteran and his representative a 
supplemental statement of the case (SSOC) and allow 
an appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

